UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1048


RAYMOND A. JOHNSON,

                      Plaintiff – Appellant,

          v.

OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.; C. MATTHEW
KEEN, Individually and as Agent of Defendants; SHERA K.
STEWART, Individually and as Agent of Defendants; BRIAN M.
FREEDMAN, Individually and as Agent of Defendants,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cv-00391-MOC-DCK)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond A. Johnson, Appellant        Pro Se. Sarah Helen Roane,
OGLETREE, DEAKINS, NASH, SMOAK       & STEWART, P.C., Greensboro,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond A. Johnson appeals the district court’s order

adopting the magistrate judge’s report and recommendation and

granting Defendants’ motion to dismiss.               Finding no reversible

error,     we   affirm    for   the   reasons     stated    by    the   district

court.     Johnson v. Ogletree, No. 3:11-cv-00391-MOC-DCK (W.D.N.C.

Nov. 28,    2011).       Johnson   claims    on   appeal   that   the   district

court was biased against him.               Our review of the record has

revealed no evidence of extra-judicial bias, and therefore this

argument is without merit.            See Liteky v. United States, 510

U.S. 540, 555 (1994) (holding that unfavorable judicial rulings

alone do not constitute bias).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                       2